         Case 1:17-cv-00090-JTA Document 29 Filed 08/27/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

ROOSEVELT BELCHER.,                        )
                                           )
              Plaintiff,                   )
                                           )      CASE NO. 1:17-cv-90-JTA
v.                                         )
                                           )
ANDREW SAUL,                               )
Commissioner of Social Security,           )
                                           )
              Defendant.                   )
                                           )

                      MEMORANDUM OPINION AND ORDER

       This matter is before the Court on a motion by counsel for Plaintiff Roosevelt

Belcher (“Belcher”) for an award of attorney fees pursuant to by 42 U.S.C. § 406(b).

(Doc. No. 25.) Defendant Andrew Saul 1 (“Commissioner”) has filed a response stating

he does not oppose the motion. (Doc. No. 28.)

       Upon review of the parties’ submissions and having undertaken an independent

review of the character of the representation and the results achieved by Plaintiff’s counsel

in this case, the Court finds that the motion is due to be granted.

                                     I.        DISCUSSION

       Belcher retained attorney Anna King (“King”) on February 10, 2017, for the

purpose of appealing an adverse disability determination by the Social Security

Administration to this court. (Doc. No. 25-1.) As is typical in this type of case, their


1
  Andrew Saul replaced the originally named defendant, Nancy Berryhill, as Commissioner of
the Social Security Administration on June 17, 2019.
          Case 1:17-cv-00090-JTA Document 29 Filed 08/27/20 Page 2 of 5




agreement called for Belcher to pay King “a fee for Federal Court work equal to 25% of

the past-due benefits.” (Id. at 1.) Due to King’s advocacy, in February 2018, this court

reversed the agency’s administrative determination and remanded the case to the

Commissioner pursuant to 42 U.S.C. § 405(g). (Doc. No. 18.)

       In May 2018, Belcher sought and was ordered by the court to receive an award of

attorney fees under the Equal Access to Justice Act (“EAJA”) in the amount of $4,565.53.

(Docs. No. 20, 21, 24.) Belcher however did not receive that award because the United

States Department of Treasury, Bureau of the Fiscal Service applied the entire amount to

the delinquent debt he owed to the Pike County Department of Human Services to cover

his child support obligations. (Doc. No. 25-2.)

       Belcher prevailed on remand when the Commissioner issued a fully favorable

decision on November 19, 2019. (Doc. No. 25-3.) The Commissioner informed him that

he was entitled to retroactive benefits of $42,560.52 and 25% of that amount, or

$10,640.13, was withheld to pay an attorney’s fee. (Doc. No. 25 at ¶ 3; Doc. No. 25-3 at

3.) King urges the court to award her attorney’s fees in the amount of $10,640.13 because

of the contingent fee agreement with Belcher, she prevailed in Belcher’s favor on remand,

and she did not receive the ordered EAJA fees. (Doc. No. 25.) King submits that she has

spent 23.2 hours on this civil litigation and that the requested fee is fair and reasonable.

(Id. at ¶ ¶ 6-7.)

                                II.    APPLICABLE LAW

       Section 406(b)(1)(A) provides in relevant part as follows:
                                             2
         Case 1:17-cv-00090-JTA Document 29 Filed 08/27/20 Page 3 of 5




       Whenever a court renders a judgment favorable to a claimant under this
       subchapter who was represented before the court by an attorney, the court
       may determine and allow as part of its judgment a reasonable fee for such
       representation, not in excess of 25 percent of the total of the past-due benefits
       to which the claimant is entitled by reason of such judgment, and the
       Commissioner of Social Security may, notwithstanding the provisions of
       section 405(i) of this title, but subject to subsection (d) of this section, certify
       the amount of such fee for payment to such attorney out of, and not in
       addition to, the amount of such past-due benefits. In case of any such
       judgment, no other fee may be payable or certified for payment for such
       representation except as provided in this paragraph.

42 U.S.C. § 406(b)(1)(A). The statute further provides that it is unlawful for an attorney

to charge, demand, receive, or collect for services “rendered in connection with

proceedings before a court . . . any amount in excess of that allowed by the court.” See

id.; 42 U.S.C. § 406(b)(2).

       To receive a fee under this statute, an attorney must seek court approval of the

proposed fee, even if there is a fee agreement between the attorney and the client. The

Eleventh Circuit has held that “§ 406(b) authorizes an award of attorney’s fees where the

district court remands the case to the Commissioner of Social Security for further

proceedings, and the Commissioner on remand awards the claimant past-due benefits.”

Bergen v. Comm’r of Soc. Sec., 454 F.3d 1273, 1277 (11th Cir. 2006). Because Belcher

was awarded past-due benefits following remand, the court may award attorney’s fees

under § 406(b). Culbertson v. Berryhill, _ U.S. _, 139 S. Ct. 517 (2019).

       The court must determine whether a fee requested under 42 U.S.C. § 406(b) is

reasonable. Gisbrecht v. Barnhart, 535 U.S. 789, 809 (2002). The Eleventh Circuit cited

Gisbrecht to explain that contingent-fee agreements are presumptively reasonable, but that
                                                3
          Case 1:17-cv-00090-JTA Document 29 Filed 08/27/20 Page 4 of 5




“§ 406(b) calls for court review of such arrangements as an independent check, to assure

that they yield reasonable results in particular cases.”            Gossett v. Soc. Sec. Admin.,

Comm’r, 812 F. App’x 847, 850 (11th Cir. 2020) (quoting Gisbrecht, 535 U.S. at 807).

Courts should evaluate an attorney’s requested fee based on the “character of the

representation and the results the representative achieved,” and may reduce a windfall fee

award if “the benefits are large in comparison to the amount of time counsel spent on the

case.” Gossett, 812 F. App’x at 850 (quoting Gisbrecht, 535 U.S. at 808). An attorney

for a successful claimant has the burden to demonstrate the reasonableness of the requested

fee. Gisbrecht, id. at 807.

       Here, King is seeking $10,640.13 in attorney’s fees for 23.2 hours on this civil

litigation over a one-year period. Considering King sought a smaller attorney’s award

under the EAJA but was unable to receive the award due to Belcher’s child support arrears,

the contingent fee agreement between Belcher and King, and the favorable results achieved

by King in this matter, the Court concludes that the requested fee is reasonable in this case.

Moreover, the Commissioner does not object to the award 2 and the Court’s judgment about

reasonableness is informed by Gisbrecht’s conclusion that Congress did not mean to

“outlaw” lawful contingent fee agreements. King is experienced in representing Social

Security claimants and in addition to securing a fully favorable decision for Belcher, has


2
  The Commissioner’s Response clarifies that he is not the true defendant for purposes of this
motion, rather, “it is an action by Plaintiff’s attorney against Plaintiff’s own financial interests (a
portion of his past-due benefits).” (Doc. No. 28 at 1.) The Commissioner explains that his role
is akin to that of a trustee for Plaintiff. (Id. at 2 (citing Gisbrecht, 535 U.S. at 798).)
                                                     4
            Case 1:17-cv-00090-JTA Document 29 Filed 08/27/20 Page 5 of 5




represented over 100 Social Security claimants in this court. Consequently, the Court

concludes that payment in the amount of $10,640.13 is reasonable under the circumstances

of this case.

                                  III.   CONCLUSION

       Accordingly, it is

       ORDERED that, pursuant to 42 U.S.C. § 406(b), the Motion for Award of Attorney

Fees (Doc. No. 25) is hereby GRANTED and the Commissioner shall pay to Anna King,

Belcher’s attorney, $10,640.13 of the amount previously withheld from his past-due

benefits.

       DONE, this 27th day of August, 2020.



                                 /s/ Jerusha T. Adams
                                 JERUSHA T. ADAMS
                                 UNITED STATES MAGISTRATE JUDGE




                                           5
